—Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in awarding counsel fees to plaintiff in the amount of $11,795, representing fees incurred in connection with plaintiffs application for custody and child support. We reject the contention of defendant that the parties’ antenuptial agreement proscribes an award of counsel fees incurred in connection with those issues. (Appeal from Order of Supreme Court, Ontario County, Harvey, J.—Counsel Fees.) Present— Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.